Chief Justice.
The observation that a penal statute is to be construed strictly is true. But those laws enacted for the public good are to be construed so as to prevent the mischief which they were intended to remedy.
Jury found for plaintiff, £100 and costs.
Motion in arrest of judgment on account of declaration not stating the Act properly, vis, that permit was granted in the county where slave resided instead of the master. Motion overruled. The declaration reciting the Act first and afterwards referring to it as aforesaid; then follows the surplusage or ambiguity which the verdict cures.